Exhibit 10.51
 
INDEMNIFICATION AGREEMENT
 
THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as
of          , 2009, by and between Deerfield Capital Corp., a Maryland
corporation (the “Company”), and the undersigned (the “Indemnitee”).
 
WHEREAS, the Indemnitee is currently serving as a member of the board of
directors of the Company (the “Board”) and/or as an officer of the Company and
has agreed to continue to diligently serve the Company in such capacity;
 
WHEREAS, in order to induce Indemnitee to continue to serve in such capacity,
the Company wishes to grant and secure to Indemnitee as permitted by
Section 2-418 of the Corporations and Associations Article of the Annotated Code
of Maryland (the “MGCL”) indemnification and advancement rights to the fullest
extent permitted by Maryland law as the same exist or may hereafter be revised,
whether or not expressly provided for in the Company’s Charter, Bylaws or other
provisions of the MGCL.
 
NOW, THEREFORE, in consideration of the Indemnitee’s agreement to diligently
serve the Company and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.  Indemnification and Advancement Expenses.
 
(a) If the Indemnitee is made a party or is threatened to be made a party to or
is otherwise involved, whether or not a party thereto, in any possible,
threatened, pending or completed action, suit, demand, arbitration, or
proceeding, whether civil, criminal, administrative or investigative
(hereinafter a “Proceeding”) or otherwise incurs, suffers, sustains or becomes
subject to any expense, liability, damage, costs, obligations, penalties, claims
or losses (including, without limitation, attorneys’ fees and expenses,
judgments, fines, Employee Retirement and Income Security Act excise taxes or
penalties and amounts paid or to be paid in settlement) (collectively,
“Losses”), arising out of, relating to, based upon, in connection with or due to
the fact that the Indemnitee is or was serving as a director (including, without
limitation, as a member of any committee of the Board) and/or officer of the
Company, any predecessor of the Company or any subsidiary of the Company, or is
or was serving at the request of the Company as a director, trustee or officer
of another corporation, partnership, joint venture, trust, or other enterprise,
including service with respect to an employee benefit plan (such service as a
director, committee member, officer or other service at the request of the
Company being referred to collectively as the “Official Capacity” of the
Indemnitee), the Indemnitee shall be indemnified and held harmless by the
Company to the fullest extent permitted by Maryland law against all Losses
incurred, suffered or sustained by the Indemnitee or to which the Indemnitee
became subject in connection with such service, including without limitation any
such Losses arising, directly or indirectly, out of facts and circumstances in
existence prior to the time the Indemnitee began to serve the Company in such
Official Capacity, whether or not known to or ascertainable by the Indemnitee at
the time such Official Capacity commenced, except with respect to (i) a
Proceeding by or in the right of the Company to procure a judgment in its favor
(other than as described in Section 1(b)), or (ii) a Proceeding initiated by or
on behalf of the Indemnitee against the Company (other than as described in
Section 2) which Proceeding was not authorized by the Board (for purposes of
this clause (ii), a compulsory counterclaim by the Indemnitee against the
Company in connection with a Proceeding initiated against the Indemnitee by the
Company shall not be considered to be a Proceeding initiated by or on behalf of
the Indemnitee). Such indemnification as described in this Section 1(a) shall
continue as to the Indemnitee after the Indemnitee has ceased to serve in his or
her Official Capacity as set forth above, and shall inure to the benefit of the
Indemnitee’s heirs, executors, administrators, conservators and guardians.
 
(b) In the case of a Proceeding by or in the right of the Company or any
subsidiary of the Company to procure a judgment in its favor, the Indemnitee
shall be entitled to indemnification as provided in Section 1, except in respect
of any proceeding in which the Indemnitee shall have been adjudged liable to the
Company





--------------------------------------------------------------------------------



 



by a court having jurisdiction over the matter. The Indemnitee shall be entitled
to indemnification for any judgment, fines or amounts paid in settlement to the
Company in connection with such Proceeding.
 
(c) The rights conferred upon the Indemnitee by this Agreement shall include the
right to be paid or reimbursed by the Company for any Losses from time to time
incurred, suffered or sustained by the Indemnitee or to which the Indemnitee
became subject in connection with any such service, including, without
limitation, reasonable expenses actually incurred in connection with any such
Proceeding or other action in advance of its final disposition (hereinafter an
“Advancement of Expenses”); provided, however, that such Advancement of Expense
shall be made (without further inquiry by the Company or the Board) upon and
only upon delivery to the Company of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by the MGCL has been met and (ii) a
written undertaking by or on behalf of the Indemnitee to repay any Advancement
of Expenses if it shall ultimately be determined by a final, nonappealable
judicial decision that the Indemnitee has not met the applicable standard of
conduct necessary for indemnification under the MGCL. Any such undertaking shall
be an unlimited general obligation of the Indemnitee but need not be secured and
shall be accepted by the Company without reference to financial ability to make
repayment.
 
(d) If the Indemnitee is successful, on the merits or otherwise, in defending
one or more but less than all claims, issues or matters in such Proceeding
(including dismissal without prejudice of certain claims), the Company shall
indemnify the Indemnitee against any Losses including, without limitation,
reasonable expenses actually incurred by the Indemnitee or on the Indemnitee’s
behalf in defending each such successfully resolved, claim, issue, or matter.
 
(e) Notwithstanding any other provision of this Agreement, to the extent that
the Indemnitee, by reason of such Indemnitee’s Official Capacity is, or is
threatened to become, a witness for any reason in any Proceeding in which such
Indemnitee is not a party, such Indemnitee shall be indemnified against any
Losses (and be entitled to Advancement of Expenses pursuant to clause 1(c)
hereof) including, without limitation, reasonable expenses actually incurred by
or on behalf of such Indemnitee in connection therewith.
 
(f) Without diminishing or impairing the indemnification obligations of the
Company hereunder or under Maryland law or the charter of by-laws of the
Company, if, for any reason, Indemnitee shall elect or be required to pay all or
any portion of any Losses with respect to which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), to the maximum
extent permitted by Maryland law now or hereafter in force the Company shall
contribute to the amount of such Losses actually incurred and paid or payable by
Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company other than Indemnitee who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, from the transaction from
which such Proceeding arose; provided, however, that the proportion determined
on the basis of relative benefit may, to the extent necessary to conform to law,
be further adjusted by reference to the relative fault of the Company and all
officers, directors or employees of the Company other than Indemnitee who are
jointly liable with Indemnitee (or would be if joined in such Proceeding), on
the one hand, and Indemnitee, on the other hand, in connection with the events
that resulted in such expenses, judgments, fines or amounts paid in settlement,
as well as any other equitable considerations. The relative fault of the Company
and all officers, directors or employees of the Company other than Indemnitee
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.
 
Section 2.  Determination that Indemnitee is Entitled to Indemnification; Right
of Indemnitee to Enforce Indemnification and Advancement Obligations.
 
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request therefor. A determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall be made
in the specific case and within 50 days after the Indemnitee’s written request
therefor, by the Board of Directors in accordance with any applicable provisions
of the MGCL or, at the election of the


2



--------------------------------------------------------------------------------



 



Indemnitee, by special legal counsel (which counsel shall be selected by the
Board of Directors if required by the MGCL) in a written opinion to the Board, a
copy of which shall be delivered to Indemnitee. Such special legal counsel shall
be a law firm, or a member of a law firm, that is experienced in matters of
corporation law and neither presently is, nor in the past two years has been,
retained to represent (i) the Company or the Indemnitee in any matter material
to either party, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. The Indemnitee shall be entitled to object
to the Board’s selection of special legal counsel if the counsel so selected
does not meet the requirements for independence set forth in this Section 2(a);
if Indemnitee shall so object (which right of objection may be exercised no more
than two times), the Board of Directors shall designate an alternative special
legal counsel that meets the requirements for independence set forth in this
Section 2(a).
 
(b) If it is so determined that Indemnitee is entitled to indemnification,
payment to Indemnitee shall be made within ten (10) days after such
determination. Indemnitee shall cooperate with the special legal counsel making
such determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such counsel upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination. Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
Independent Counsel shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(c) If a claim under (x) Section 1(a) or 1(b) of this Agreement, with respect to
any right to indemnification is not paid in full by the Company within sixty
(60) days after a written claim for indemnification has been received by the
Company, or (y) Section 1(c) of this Agreement (provided the Indemnitee has
provided the undertaking contemplated thereby), with respect to any right to the
Advancement of Expenses is not paid in full by the Company within twenty
(20) days after a written claim for Advancement of Expenses is received by the
Company, then the Indemnitee shall be entitled at any time thereafter to bring
suit against the Company to recover the unpaid amount of any such claim. If
successful in whole or in part in any such suit, the Indemnitee shall be
entitled additionally to be paid, and to seek as an award in connection with any
such suit, the cost and expenses (including reasonable attorneys’ fees) actually
incurred by Indemnitee in prosecuting such suit. Neither the failure of the
Company (including its Board or special legal counsel) to have made a
determination prior to the commencement of such suit that indemnification of the
Indemnitee is proper in the circumstances because the Indemnitee has met any
applicable standard of conduct set forth in the MGCL, nor an actual
determination by the Company (including its Board or special legal counsel) that
the Indemnitee has not met any such applicable standard of conduct, shall be a
defense to the suit or create a presumption for purposes thereof that the
Indemnitee has not met any applicable standard of conduct necessary for
indemnification by the Company as authorized by the MGCL.
 
(d) In any suit brought by the Indemnitee seeking to enforce a right to
indemnification or to an Advancement of Expenses under this Agreement, the
burden shall be on the Company to prove that the Indemnitee is not entitled to
be indemnified or to receive such Advancement of Expenses under this Agreement.
 
Section 3.  Rights Not Exclusive.   The rights provided hereunder shall not be
deemed exclusive of any other right to which the Indemnitee may be entitled or
hereafter may acquire under any statute, provision of the Company’s Charter or
Bylaws, each as from time to time amended, agreement, vote of shareholders, or
determination by disinterested directors or special legal counsel or otherwise,
and shall continue as to the Indemnitee after the Indemnitee has ceased to serve
in his or her Official Capacity or as otherwise set forth in this Agreement and
shall inure to the benefit of the Indemnitee’s heirs, executors, administrators,
conservators and guardians.
 
Section 4.  D&O Insurance.
 
(a) The Company hereby covenants and agrees that, so long as Indemnitee shall
continue to serve in his or her Official Capacity and thereafter so long as
Indemnitee shall be subject to any possible, threatened, pending or completed
Proceeding arising out of, relating to, based upon, in connection with or due to
the fact


3



--------------------------------------------------------------------------------



 



that Indemnitee was serving in such Official Capacity, the Company shall
maintain in full force and effect or provide through a corporate affiliate or
otherwise for Indemnitee to be covered by directors’ and officers’ liability
insurance in a commercially reasonable amount issued by one or more financially
sound and reputable insurers (the “D&O Insurance”).
 
(b) With respect to the obligations of the Company to maintain D&O Insurance as
set forth in this Section 4, the Company shall not be obligated to make annual
premium payments for any such insurance to the extent that such premiums exceed
200% of the premiums being paid by or for the benefit of the Company as of the
date hereof for such insurance and, if such premiums for such insurance would at
any time exceed 200% of such current premium, then the Company shall cause to be
maintained policies of insurance which, in the good faith determination of the
Board, provide the maximum coverage available at an annual premium equal to 200%
of such current premium.
 
(c) The provision of D&O Insurance as provided in this Section 4 shall be in
addition to the Company’s obligations under Section 1 and shall not be deemed to
be in satisfaction of those obligations.
 
Section 5.  Settlement.  The Company shall not settle any Proceeding in any
manner which would impose any fine, penalty or any obligation on the Indemnitee
without the Indemnitee’s prior written consent. The Indemnitee shall not
unreasonably withhold consent to any proposed settlement.
 
Section 6.  Severability.  In the event that any provision of this Agreement is
determined by a court to require the Company to do or to fail to do an act which
is in violation of applicable law, such provision shall be limited or modified
in its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their terms.
 
Section 7.  Choice of Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Maryland,
including applicable statutes of limitations and other procedural statutes.
 
Section 8.  Successor and Assigns.  This Agreement shall be (i) binding upon all
successors and assigns of the Company (including any transferee of all or
substantially all of its assets and successor by merger, consolidation or
otherwise by operation of law) and (ii) shall be binding on and inure to the
benefit of the heirs, executors, administrators, conservators and guardians of
Indemnitee.
 
Section 9.  Amendment.  No amendment, modification, supplement, or repeal of
this Agreement or any provision hereof shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver. No amendment, modification, supplement, or repeal of this
Agreement or of any provision hereof shall limit or restrict any rights of the
Indemnitee under this Agreement in respect of any action taken or omitted by the
Indemnitee in or by reason of the Indemnitee’s Official Capacity prior to such
amendment, modification, supplement or repeal.
 
Section 10.  Waiver of Jury Trial.  The Company and the Indemnitee hereby waive
any rights either may have to trial by jury in respect of any litigation arising
out of, relating to, based upon or in connection with this Agreement.
 
Section 11.  Limitation of Liability.  The Indemnitee shall not be personally
liable to the Company or its shareholders for monetary damages; provided,
however, that the foregoing shall not eliminate or limit the liability of the
Indemnitee: (i) to the extent that it is proved that the person actually
received an improper benefit or profit in money, property, or services, for the
amount of the benefit or profit in money, property, or services actually
received; or (ii) to the extent that a judgment or other final adjudication
adverse to the person is entered in a proceeding based on a finding in the
proceeding that the person’s action or failure to act was the result of active
and deliberate dishonesty and was material to the cause of action adjudicated in
the proceeding. If Maryland law shall be amended to permit further elimination
or limitation of the personal liability of directors, then the liability of the
Indemnitee shall, automatically, without any further action, be eliminated or
limited to the fullest extent permitted by Maryland law as so amended.


4



--------------------------------------------------------------------------------



 



Section 12.  Effect of Federal Laws.  Notwithstanding any other provisions
contained herein, this Agreement is subject to the requirements and limitations
set forth in federal laws, rules, regulations and orders regarding
indemnification and advancement of expenses.
 
IN WITNESS WHEREOF, the Company and the Indemnitee have executed this
Indemnification Agreement as of the day and year first set forth above.
 
DEERFIELD CAPITAL CORP.
 

  By: 
    


Name:     

  Title: 

 
INDEMNITEE
 

Name:     


5